Citation Nr: 1415177	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  08-07 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of this case was subsequently transferred to the RO in Los Angeles, California.

In August 2010, the Board remanded this matter to accommodate the Veteran's request for a hearing before the Board.  In December 2010, a video conference hearing was held before the undersigned Acting Veterans Law Judge; a transcript of the hearing is in the claims file.

In March 2011, the Board issued a decision which found that new and material evidence had been submitted to reopen the Veteran's claims seeking service connection for an acquired psychiatric disorder and for a chronic lung disability, to include asthma.  The Board then remanded these reopened claims for additional evidentiary development and adjudication on the merits.

In July 2012, the Board issued a decision which denied the Veteran's claims seeking service connection for an acquired psychiatric disorder and for a chronic lung disability, to include asthma.  The Veteran timely appealed the portion of the Board's decision concerning service connection an acquired psychiatric disorder to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Court issued a memorandum decision indicating that the Veteran had abandoned any challenge to the Board's decision on the issue of service connection for a chronic lung disability.  The Court then vacated the Board's July 2012 decision as to the issue of service connection for an acquired psychiatric disorder, and remanded this issue for additional development and adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Court's August 2013 memorandum decision concluded that the April 2011 VA examination for psychiatric disorders was inadequate.  Specifically, the Court determined that the rationale provided by the VA examiner exclusively relied upon the absence of any medical documentation showing a mood disorder after the Veteran's discharge from military service; and that it failed to account for the Veteran's statements and testimony concerning isolative behavior following service.

Under these circumstances, the RO should attempt to obtain the Veteran's updated treatment records.  Thereafter, the RO must schedule the Veteran for the appropriate examination to identify any current psychiatric disorders found, and provide an opinion as to whether any disorder identified was caused or aggravated by his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify or submit any additional pertinent evidence in support of his claim, to include all VA and non-VA medical providers who have treated him for any psychiatric disorder during the course of this appeal.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine whether any psychiatric found during the course of this appeal is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and any records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner must state whether any psychiatric disorder found, to include depressive disorder, is related to the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is required.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

